 


115 HRES 355 EH: Condemning in the strongest terms the terrorist attacks in Manchester, United Kingdom, on May 22, 2017, and in London, United Kingdom, on June 3, 2017, expressing heartfelt condolences, and reaffirming unwavering support for the special relationship between our peoples and nations in the wake of these attacks.
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 355 
In the House of Representatives, U. S.,

June 6, 2017
 
RESOLUTION 
Condemning in the strongest terms the terrorist attacks in Manchester, United Kingdom, on May 22, 2017, and in London, United Kingdom, on June 3, 2017, expressing heartfelt condolences, and reaffirming unwavering support for the special relationship between our peoples and nations in the wake of these attacks. 
 
 
Whereas, on May 22, 2017, a terrorist triggered improvised explosive devices at the Manchester Arena following the conclusion of a concert by American recording artist Ariana Grande;  Whereas the blasts took the lives of at least 22 people, and seriously injured 59, many of whom were children;  
Whereas British officials are continuing to investigate the bombing to determine whether it was perpetrated by a lone individual or by a terrorist network;  Whereas, on May 23, 2017, the Islamic State of Iraq and Syria (ISIS) claimed responsibility for the attacks and threatened further attacks; 
Whereas on June 3, 2017, three terrorists drove a van into pedestrians on London Bridge before committing multiple stabbing attacks against innocent bystanders in the Borough Market area of London; Whereas British police quickly arrived at the scene and successfully ended the terrorist attack; 
Whereas at least 7 people were killed, and more than 48 wounded in the terrorist attack; Whereas British police continue to investigate the incident to ensure that all involved in planning or supporting the attack are brought to justice; 
Whereas the horrific attacks at the Manchester Arena and in London are the latest in a series of deadly assaults by ISIS in Europe in recent years;  Whereas British first responders reacted swiftly and heroically to both attacks, taking immediate measures to secure the areas and care for the wounded in ways that prevented further loss of life;  
Whereas Prime Minister Theresa May stated on May 23, 2017, that all acts of terrorism are cowardly attacks on innocent people but this attack stands out for its appalling, sickening cowardice, deliberately targeting innocent, defenseless children and young people and paid tribute to the spirit of Manchester and the spirit of Britain, a spirit that through years of conflict and terrorism has never been broken and will never be broken.;  Whereas President Donald Trump condemned those who perpetrated the attacks and offered any and all assistance to the United Kingdom as it investigates these attacks and works to bring the terrorists to justice; and  
Whereas the United Kingdom has been a steadfast ally to the United States: Now, therefore, be it  That the House of Representatives— 
(1)condemns the recent terrorist attacks in Manchester, United Kingdom, on May 22, 2017, and in London, United Kingdom, on June 3, 2017, and extends its deepest sympathies to all those affected by these tragedies;  (2)reaffirms the American commitment to the special relationship with the United Kingdom, and supports the efforts of the British Government to bring all those involved with these heinous attacks to justice;  
(3)appreciates the significant efforts by the United Kingdom to combat terrorism;  (4)recognizes the persistent and growing threat posed by Islamist terrorist groups worldwide, and reaffirms the commitment of the United States to the multilateral, global fight against such violent extremists; and  
(5)remains committed to the defense of universal democratic values.   Karen L. Haas,Clerk. 